Title: To John Adams from John Lathrop, 30 November 1811
From: Lathrop, John
To: Adams, John



Hond Sir,
Boston Novr 30. 1811

As I have heretofore had the honour to request your acceptance of such Discourses as my people requested me to make publick, you will permit me to request your acceptance of the One delivered on the last Thanksgiving. I hope there is nothing in it that can give disquietude to a mind purely American; and if it shall Serve in any measure to turn the thoughts of such as may read it from party views, to the true interest of our country, and the things which shall tend to honourable peace, my purpose in delivering it, and in consenting to have it printed, will be answered.
With great respect and esteem, / I am / you most obedt Servt
John Lathrop.